AGREEMENT OF CONVEYANCE, TRANSFER AND ASSIGNMENT OF ASSETS AND ASSUMPTION OF
OBLIGATIONS

This Agreement of Conveyance, Transfer and Assignment of Assets and Assumption
of Obligations (“Transfer and Assumption Agreement”) is made as of April __,
2013, by Pinacle Enterprise, Inc., a Nevada corporation (“Assignor”), and
Mikhail Kats (“Assignee”).

 

WHEREAS, Assignor has been engaged in the business of architectural design,
architectural animation, 3D modeling as well as CAD drafting and conversion
services (the “Business”); and

 

WHEREAS, Assignor desires to convey, transfer and assign to Assignee, and
Assignee desires to acquire from Assignor, all of the assets of Assignor
relating to the operation of the Business, and in connection therewith, Assignee
has agreed to assume all of the liabilities of Assignor relating to the
Business, on the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Section 1. Assignment.

 

1.1. Assignment of Assets. For good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged by Assignor, Assignor does hereby
assign, grant, bargain, sell, convey, transfer and deliver to Assignee, and its
successors and assigns, all of Assignor’s right, title and interest in, to and
under the assets, properties and business, of every kind and description,
wherever located, real, personal or mixed, tangible or intangible, owned, held
or used in the conduct of the Business (the “Assets”), including, but not
limited to, the assets listed on Exhibit A hereto, and identified in part by
reference to Assignor’s most recent balance sheet filed with Securities and
Exchange Commission (the “Balance Sheet”).

 

1.2 Further Assurances. Assignor shall from time to time after the date hereof
at the request of Assignee and without further consideration execute and deliver
to Assignee such additional instruments of transfer and assignment, including
without limitation any bills of sale, assignments of leases, deeds, and other
recordable instruments of assignment, transfer and conveyance, in addition to
this Transfer and Assumption Agreement, as Assignee shall reasonably request to
evidence more fully the assignment by Assignor to Assignee of the Assets.

 

Section 2. Assumption and Cancellation of Shares.

 

2.1 Assumed Liabilities. As of the date hereof, Assignee hereby assumes and
agrees to pay, perform and discharge, fully and completely, (i) all liabilities,
commitments, contracts, agreements, obligations or other claims against
Assignor, whether known or unknown, asserted or unasserted, accrued or
unaccrued, absolute or contingent, liquidated or unliquidated, due or to become
due, and whether contractual, statutory, or otherwise associated with the
Business (the “Liabilities”), including, but not limited to, the Liabilities
listed on Exhibit B, and identified in part by reference to the Balance Sheet.

 

2.2 Further Assurances. Assignee shall from time to time after the date hereof
at the request of Assignor and without further consideration execute and deliver
to Assignor such additional instruments of assumption in addition to this
Transfer and Assumption Agreement as Assignor shall reasonably request to
evidence more fully the assumption by Assignee of the Liabilities.

 

Section 3. Headings. The descriptive headings contained in this Transfer and
Assumption Agreement are for convenience of reference only and shall not affect
in any way the meaning or interpretation of this Transfer and Assumption
Agreement.

 

Section 4. Governing Law. This Transfer and Assumption Agreement shall be
governed by and construed in accordance with the laws of the State of Nevada
applicable to contracts made and to be performed entirely within that state,
except that any conveyances of leaseholds and real property made herein shall be
governed by the laws of the respective jurisdictions in which such property is
located.

 

[The remainder of this page is blank intentionally.]

 

 

IN WITNESS WHEREOF, this Transfer and Assumption Agreement has been duly
executed and delivered by the parties hereto as of the date first above written.

 

PINACLE ENTERPISE, INC.

 

 

By: /s/ Robert Eakle

Robert Eakle

President

 

 

/s/ Mikhail Kats

Mikhail Kats

 

 

 

Exhibit A

 

(a)                 All of the equipment, computers, servers, hardware,
appliances, implements, and all other tangible personal property that are owned
by Assignor and have been used in the conduct of the Business;

(b)                 all inventory associated with the Business;

(c)                 all real property and real property leases to which Assignor
is a party, and which affect the Business or the Assets;

(d)                 all contracts to which Assignor is a party, or which affect
the Business or the Assets, including leases of personal property;

(e)                 all rights, claims and causes of action against third
parties resulting from or relating to the operation of the Business or the
Assets, including without limitation, any rights, claims and causes of action
arising under warranties from vendors and other third parties;

(f)                  all governmental licenses, permits, authorizations,
consents or approvals affecting or relating to the Business or the Assets;

(g)                 all accounts receivable, notes receivable, prepaid expenses
and insurance and indemnity claims to the extent related to any of the Assets or
the Business;

(h)                 all goodwill associated with the Assets and the Business;

(i)                   all business records, regardless of the medium of storage,
relating to the Assets and/or the Business, including without limitation, all
schematics, drawings, customer data, subscriber lists, statistics, promotional
graphics, original art work, mats, plates, negatives, accounting and financial
information concerning the Assets or Business;

(j)                  Assignor’s right to use the name “Pinacle Enterprise,”
“Pinacle Enterprise Parties” and all other names used in conducting the
Business, and all derivations thereof, in connection with Assignee’s future
conduct of the Business;

(k)                 all internet domain names and URLs of the Business,
software, inventions, art works, patents, patent applications, processes, shop
rights, formulas, brand names, trade secrets, know-how, service marks, trade
names, trademarks, trademark applications, copyrights, source and object codes,
customer lists, drawings, ideas, algorithms, processes, computer software
programs or applications (in code and object code form), tangible or intangible
proprietary information and any other intellectual property and similar items
and related rights owned by or licensed to Assignor used in the Business,
together with any goodwill associated therewith and all rights of action on
account of past, present and future unauthorized use or infringement thereof;
and

(l)                   all other privileges, rights, interests, properties and
assets of whatever nature and wherever located that are owned, used or intended
for use in connection with, or that are necessary to the continued conduct of,
the Business as presently conducted or planned to be conducted.

 

 

Exhibit B

 

(a)                 All liabilities in respect of indebtedness of Assignor
related to the Business;

(b)                 product liability and warranty claims relating to any
product or service of Assignor associated with the Business;

(c)                 taxes, duties, levies, assessments and other such charges,
including any penalties, interests and fines with respect thereto, payable by
Assignor to any federal, provincial, municipal or other government, domestic or
foreign, incurred in the conduct of the Business;

(d)                 liabilities for salary, bonus, vacation pay, severance
payments damages for wrongful dismissal, or other compensation or benefits
relating to Assignor’s employees employed in the conduct of the Business;

(e)                 any liability or claim for liability (whether in contract,
in tort or otherwise, and whether or not successful) related to any lawsuit or
threatened lawsuit or claim (including any claim for breach or non-performance
of any contract) based upon actions, omissions or events relating to the
Business; and

(f)                  any liability, ongoing duty or obligation, or any claim for
liability or performance of any ongoing duty or obligation arising under any and
all contracts to which Assignor is a party, or which affect the Business or the
Assets.

1

 

